Exhibit 10.20

 

COMMUNICATIONS SALES & LEASING, INC.

DEFERRED COMPENSATION PLAN

Effective August 10, 2015

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

INTRODUCTION

 

 

 

 

Section

1.01.

The Plan

1

Section

1.02.

Applicability

1

 

 

 

 

ARTICLE II

 

 

 

 

DEFINITIONS

 

 

 

 

Section

2.01.

In General

1

 

 

 

 

ARTICLE III

 

 

 

 

ELIGIBILITY AND PARTICIPATION

 

 

 

 

Section

3.01.

Eligibility Requirements

4

Section

3.02.

Continued Participation

4

Section

3.03.

Termination of Eligibility

4

Section

3.04.

Termination of Participation

4

 

 

 

 

ARTICLE IV

 

 

 

 

ELECTIVE DEFERRALS

 

 

 

 

Section

4.01.

Elective Deferral Elections

5

Section

4.02.

No Election Changes During Plan Year

5

Section

4.03.

FICA and FUTA Taxes

5

 

 

 

 

ARTICLE V

 

 

 

 

EMPLOYER CONTRIBUTIONS

 

 

 

 

Section

5.01.

Discretionary Profit Sharing Contributions

5

 

 

 

 

ARTICLE VI

 

 

 

 

PARTICIPANT ACCOUNTS/ALLOCATION OF CONTRIBUTIONS

 

 

 

 

Section

6.01.

Participant’s Accounts

6

Section

6.02.

Elective Deferrals

6

Section

6.03.

Profit Sharing Contributions

6

 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

 

 

 

INVESTMENTS

 

 

 

 

Section

7.01.

In General

6

 

 

 

 

ARTICLE VIII

 

 

 

 

VESTING

 

 

 

 

Section

8.01.

Elective Deferral Accounts

6

Section

8.02.

Employer Contributions

6

Section

8.03.

Full Vesting Rule

6

Section

8.04.

Forfeitures

6

 

 

 

 

ARTICLE IX

 

 

 

 

DISTRIBUTIONS

 

 

 

 

Section

9.01.

Election of Time and Form of Payment

6

Section

9.02.

Change of Distribution Election Method

7

Section

9.03.

Times for Distribution

7

Section

9.04.

Distribution Delay for Specified Employees

7

Section

9.05.

De Minimis Amounts

7

Section

9.06.

Delayed Distributions

7

Section

9.07.

Withholding

8

Section

9.08.

Death Distribution

8

Section

9.09.

Beneficiary Designations

8

Section

9.10.

Payments to Minors or Incompetents

8

Section

9.11.

Undistributable Accounts

8

Section

9.12.

Additional Payments

8

 

 

 

 

ARTICLE X

 

 

 

 

UNFORESEEABLE EMERGENCIES

 

 

 

 

Section

10.01.

Unforeseeable Emergencies

8

 

 

 

 

ARTICLE XI

 

 

 

 

ADMINISTRATION OF THE PLAN

 

 

 

 

Section

11.01.

Plan Administrator

9

Section

11.02.

Powers of Plan Administrator

9

Section

11.03.

Decisions of Plan Administrator

10

Section

11.04.

Administrative Expenses

10

Section

11.05.

Eligibility To Participate

10

Section

11.06.

Indemnification

10

 

 

ii

--------------------------------------------------------------------------------

 

 

ARTICLE XII

 

 

 

 

CLAIMS PROCEDURES

 

 

 

 

Section

12.01.

Filing a Claim

10

Section

12.02.

Review of Initial Claim

10

Section

12.03.

Appeal of Denial of Initial Claim

10

Section

12.04.

Review of Appeal

11

Section

12.05.

Disability Claims

11

Section

12.06.

Form of Notice to Claimant

11

Section

12.07.

Discretionary Authority of Plan Administrator

12

Section

12.08.

Exhaustion of Claims Procedures

12

 

 

 

 

ARTICLE XIII

 

 

 

 

FUNDING

 

 

 

 

Section

13.01.

Establishment of the Trust

12

Section

13.02.

Participants Remain General Creditors

12

 

 

 

 

ARTICLE XIV

 

 

 

 

MODIFICATION OR TERMINATION OF PLAN

 

 

 

 

Section

14.01.

Company’s Obligations Limited

12

Section

14.02.

Right To Amend or Terminate

12

Section

14.03.

Effect of Termination

12

 

 

 

 

ARTICLE XV

 

 

 

 

GENERAL PROVISIONS

 

 

 

 

Section

15.01.

Plan Information

13

Section

15.02.

Inalienability

13

Section

15.03.

Rights and Duties

13

Section

15.04.

No Enlargement of Employment Rights

13

Section

15.05.

Apportionment of Duties

13

Section

15.06.

Applicable Law

13

Section

15.07.

Conformance with Applicable Laws

13

Section

15.08.

Binding Effect

13

Section

15.09.

Severability

13

Section

15.10.

Captions

13

Section

15.11.

Receipt and Release

13

Section

15.12.

Offsets

13

 

 

 

 

iii

--------------------------------------------------------------------------------

 

COMMUNICATIONS SALES & LEASING, INC. DEFERRED COMPENSATION PLAN

August 10, 2015

ARTICLE I

INTRODUCTION

Section 1.01.  The Plan.  As of August 10, 2015 (the “Effective Date”), CSL
National, LP hereby adopts the Communications Sales & Leasing, Inc. Deferred
Compensation Plan (the “Plan”).  The Plan is established and maintained by the
Company primarily to permit certain management or highly compensated employees
of the Company and its Subsidiaries, within the meaning of Section 301(a) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), to defer
a percentage of their Compensation.  The Plan is an unfunded deferred
compensation plan intended to qualify for the exemptions provided in, and shall
be administered in a manner consistent with, Sections 201, 301 and 401 of ERISA
and Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  This introduction and the following Articles, as may be amended from
time to time, comprise the Plan.

Section 1.02.  Applicability.  The terms and provisions of the Plan, as
hereinafter set forth and as may be amended from time to time, establish the
rights and obligations with respect to Participants on and after the Effective
Date and to transactions under the Plan on and after such date.

ARTICLE II

DEFINITIONS

Section 2.01.  In General.  The following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:

(a)“Active Participant” means, for each Plan Year, a Participant who has
enrolled in the Plan for any portion of the Plan Year by authorizing Elective
Deferrals in accordance with Section 4.01.

(b)“Affiliate” means a corporation, trade or business which is, together with
the Employer, a member of a controlled group of corporations or an affiliated
service group or under common control (within the meaning of Code Section 414(b)
or (c)), but only for the period during which such other entity is so affiliated
with the Employer.

(c)“Base Compensation” means the amount of a Participant’s basic or regular rate
of remuneration paid to the Participant by the Employer (in the course of the
Employer’s trade or business) during the Plan Year, including the amount of
remuneration otherwise excludable from the gross income of the Participant under
a salary reduction agreement by reason of the application of Code Section 125,
401(k), 402(e)(3) or 132(f) but excluding the amount of any overtime, bonuses or
incentive pay, and stock options paid for such period.

(d)“Beneficiary” means the individual(s) and/or trust(s) entitled to receive
benefits under the Plan upon the death of a Participant in accordance with
Section 9.08.

(e)“Board of Directors” means the Board of Directors of the Company, as from
time to time constituted.

(f)“Bonus” means the Compensation otherwise payable currently or within two and
one-half months following the Plan Year end to a Participant under a bonus plan
or arrangement of an Employer.

(g)“Change in Control” means, if at any time subsequent to the Effective Date,
any of the following events shall have occurred:

(i)The acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)(each, a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the Company where such acquisition causes any such Person to own
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this definition, any acquisition by any corporation pursuant to a
transaction that complies with clauses (A), (B) and (C) of subparagraph (iii)
below shall not be deemed to result in a Change in Control;

 

 

--------------------------------------------------------------------------------

 

(ii)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than fifty percent (50%) of the assets of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or

(h)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific Section of the Code shall include such Section, any regulation
interpreting such Section and any comparable provision of any future legislation
amending, supplementing or superseding such Section.

(i)“Company” means Communications Sales & Leasing, Inc.  Unless otherwise
delegated by the Board of Directors, the Compensation Committee of the Company
shall act on behalf of the Company for purposes of the Plan.

(j)“Compensation” means wages (within the meaning of Section 3401(a) of the
Code) and all other payments of compensation which an Employer is required to
report in Box 1 (“wages, tips, other compensation”) of IRS Form W‑2,
(i) including the aggregate of any Elective Deferrals credited to his or her
Elective Deferral Account and any other amounts (A) contributed by an Employer
on his or her behalf to an employee benefit plan pursuant to a salary reduction
agreement and (B) not includible in gross income under Section 125, 132(f) or
402(e)(3) of the Code; but (ii) excluding amounts paid or reimbursed by the
Employer for moving expenses incurred by the Participant, to the extent that at
the time of payment it is reasonable to believe that such amounts will qualify
as a qualified moving expense reimbursement (within the meaning of
Section 132(a)(6) of the Code); and (iii) determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed (such as the agricultural labor
exception).

(k)“Disability” or “Disabled” means a Participant’s inability to engage in any
substantial gainful activity because of a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or the Participant’s
receipt of income replacement benefits for a period of not less than three
months under an accident or health plan sponsored by the Employer.  A
Participant shall be deemed to have incurred a Disability if the Participant is
determined to be totally disabled by the Social Security Administration.

(l)“Elective Deferrals” means, as to each Participant, the amounts credited to
the Participant’s Elective Deferral Account pursuant to the Participant’s
deferral election made in accordance with Section 4.01.

(m)“Eligible Employee” means an employee who is determined by the Plan
Administrator to be a member of the select group of management or highly
compensated employees of the Employer and who have been designated by the
Employer as eligible to participate.

 

2

--------------------------------------------------------------------------------

 

(n)“Employee” means an individual who is a common‑law employee or a leased
employee of any Employer.

(o)“Employer” means, except to the extent the context clearly indicates
reference to an individual employer, collectively CSL National, LP, the Company
and any Subsidiary which, consistent with authorization by the Company, has
adopted the Plan and any successor thereto.  Unless otherwise delegated by the
Board of Directors, the Board of Directors shall act on behalf of the Employer
for purposes of the Plan.  By its adoption of the Plan, an Employer shall be
deemed to appoint the Company and the Plan Administrator its exclusive agents to
exercise on its behalf all of the power and authority conferred by the Plan upon
the Employer.  The authority of the Company and the Plan Administrator to act as
such agents shall continue until the Plan is terminated as to the adopting
Employer and the assets have been distributed to Participants in accordance with
the Plan.

(p)“Employer Contributions” means the amounts credited to Participants’ Accounts
as Profit Sharing Contributions in accordance with Article V, but excluding
Elective Deferrals.

(q)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  Reference to a specific Section of ERISA shall include such Section,
any regulation interpreting such Section and any comparable provision of any
future legislation amending, supplementing or superseding such Section.

(r)“Participant” means an Eligible Employee who becomes a Participant in the
Plan pursuant to Section 3.01 and has not ceased to be a Participant pursuant to
Section 3.03 or 3.04.

(s)“Participant’s Account” or “Account” means, as to any Participant, the
separate bookkeeping account maintained in order to reflect his or her interest
in the Plan.  Each Participant’s Account may be comprised of separate
subaccounts, as follows:

(i)“Elective Deferral Account” means the subaccount maintained to record the
Elective Deferrals made on behalf of the Participant pursuant to Section 4.01
and any adjustments relating thereto.

(ii)“Profit Sharing Account” means the subaccount maintained to record the
Profit Sharing Contributions made on behalf of the Participant pursuant to
Section 5.01 and any adjustments relating thereto.

(t)“Plan” means the Communications Sales & Leasing, Inc. Deferred Compensation
Plan, as set forth in this instrument and as heretofore or hereafter amended
from time to time.

(u)“Plan Administrator” means the Company.

(v)“Plan Year” means the calendar year.

(w)“Profit Sharing Contribution” means, as to each Participant, the amounts (if
any) credited to a Participant’s Profit Sharing Account in accordance with
Section 5.01.

(x)“Service” means, as to each Employee, each period beginning on his or her
first day of employment with an Employer and ending on his or her next Severance
Date.  An Employee’s Service shall include periods of employment with a
predecessor employer (within the meaning of Code Section 414(a)), provided any
such period otherwise qualifies as Service under this definition.

(y)“Severance Date” means the earlier of (i) the date on which an Employee dies
or his or her employment with all Employers otherwise terminates, or (ii) the
first anniversary of the first date of a period in which an Employee remains
absent from Service with all Employers for any reason other than his or her
death or other termination of employment.  The determination of whether an
Employee has a termination of employment will be made in accordance with Code
Section 409A and the regulations thereunder.

 

3

--------------------------------------------------------------------------------

 

(z)“Specified Employee” means a person who is a Specified Employee determined in
accordance with Code Sections 416(i) and 409A, including regulations and
guidance issued thereunder, and pursuant to any policies and procedures for the
Plan as adopted by the Plan Administrator.  In general, “Specified Employee”
means any employee who, as of the date of such person’s termination of
employment from all Affiliates, was:

(i)an officer of the Affiliates having annual compensation greater than the
adjusted limit specified in Code Section 416(i) ($165,000 for 2012);

(ii)a 5% owner of the Affiliates; or

(iii)a 1% owner of the Affiliates having annual compensation of more than
$150,000.

For purposes of clause (i), no more than 50 employees of the Affiliates, ranked
by Compensation (or, if lesser, the greater of three employees or 10% of the
employees), shall be treated as officers.

(aa)“Subsidiary” means any corporation, limited liability company, partnership,
limited liability partnership, joint venture or other entity in which the
Company owns or controls, directly or indirectly, not less than 50% of the total
combined voting power or equity interests represented by all classes of stock,
membership or other interests issued by such corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity.

(bb)“Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, Beneficiary or dependent (as defined in Code Section 152,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the
Participant’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The determination of whether there has been an Unforeseeable
Emergency will be made in accordance with Code Section 409A, including
regulations and guidance issued thereunder.

(cc)“Weighted Average Cost of Debt” means the market value weighted average
yield of the Company’s long term and short term debt.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

Section 3.01.  Eligibility Requirements.  Every Employee of an Employer who is
an Eligible Employee as determined by the Plan Administrator shall be eligible
to participate in the Plan as of the date the Plan Administrator notifies the
Employee he or she is an Eligible Employee.  An Eligible Employee may become a
Participant in the Plan by completing a deferral election in accordance with
Section 4.01 or by the Employer making a contribution to the Plan on behalf of
the Eligible Employee.

Section 3.02.  Continued Participation.  Subject to Section 3.03, an individual
who becomes a Participant in the Plan shall continue to be a Participant and may
continue to make written deferrals in accordance with Section 4.01 so long as he
or she remains an Eligible Employee.

Section 3.03.  Termination of Eligibility.  A Participant will become ineligible
to continue to participate in the Plan when he or she is no longer an Eligible
Employee or on his or her Severance Date.  The Plan Administrator may terminate
an Employee’s participation in the Plan prospectively for any reason, including,
but not limited to, the Plan Administrator’s determination that such Employee is
no longer an Eligible Employee or that termination is necessary in order to
maintain the Plan as a top hat plan in accordance with ERISA.

Section 3.04.  Termination of Participation.  An Eligible Employee who has
become a Participant shall remain a Participant until his or her entire vested
Account balance is distributed.  However, an Eligible Employee who has become a
Participant may or may not be an Active Participant making an Elective Deferral
for a particular Plan Year, depending upon whether he or she has elected to make
Elective Deferrals for that Plan Year.

 

4

--------------------------------------------------------------------------------

 

ARTICLE IV

ELECTIVE DEFERRALS

Section 4.01.  Elective Deferral Elections.  At the time and in the manner
prescribed in this Section 4.01, each Eligible Employee may elect to defer
portions of his or her Base Compensation, Bonuses and other cash Compensation
otherwise payable to him or her for the Plan Year and to have the amounts of
such deferrals credited to his or her Elective Deferral Account under the Plan,
provided he or she elects to make Elective Deferrals in such manner and within
such advance notice period as the Plan Administrator shall specify.  Each
eligible employee may defer up to 75% of his or her Base Compensation, up to 90%
of his or her Bonuses, and up to 90% of his or her other cash Compensation.

(a)Deferral Elections.  A Participant, or Eligible Employee desiring to become a
Participant, may elect, in accordance with rules and procedures established by
the Plan Administrator, to defer Base Compensation, Bonuses, and other cash
Compensation otherwise payable to him or her for the Plan Year by executing a
deferral election form and filing such election with the Plan Administrator on
or before the deadlines prescribed in Section 4.01(b) for initial elections or
Section 4.01(c) for subsequent elections.  The Participant shall also elect at
the time of deferral election, in accordance with Section 9.01, the form of
payment for distribution of the amounts credited to the Participant’s Account(s)
for the Plan Year of that deferral election.  Each deferral election and related
distribution election shall be valid only for the Plan Year to which it
relates.  A Participant’s election will continue for each subsequent year the
Participant is an Eligible Employee under the Plan.  A Participant wishing to
terminate or change his or her election for any subsequent Plan Year must submit
a new deferral election and related distribution election for such Plan Year
pursuant to Section 4.01(c).

(b)Initial Deferral Elections.  Initial deferral elections for an Eligible
Employee must be received within 30 days from the date he or she first becomes
eligible.  If the Eligible Employee fails to timely submit an initial deferral
election within 30 days from the date he or she first becomes eligible, the
Eligible Employee will become a Participant in the Plan as of the first day of
the Plan Year following the date he or she files a deferral election.  The
initial deferral election shall apply only to Compensation earned after such
election is received by the Plan Administrator.  For Compensation that is earned
based upon a specified performance period (for example, an annual bonus), where
an initial deferral election is made after the beginning of the performance
period, the election shall apply only to an amount equal to the total amount of
the Compensation for the performance period multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period.

(c)Elections for Subsequent Plan Years.  A Participant may elect to change or
reinstate his or her active participation in the Plan for any Plan Year
following the Plan Year of the Participant’s initial participation in the Plan
by electing to defer Base Compensation and Bonuses otherwise payable to him or
her for such subsequent Plan Year by executing a deferral election form and
filing such election with the Plan Administrator on or before December 31 of the
year preceding the Plan Year for which the Eligible Employee is making the
election.

Section 4.02.  No Election Changes During Plan Year.  A Participant shall not be
permitted to change or revoke his or her election for a Plan Year after the
beginning of such Plan Year.  Notwithstanding the foregoing, the deferral
election of a Participant who receives a distribution from the Employer’s 401(k)
plan on account of a hardship, as defined by the 401(k) plan, or suffers a
Disability shall be cancelled for the remainder of the Plan Year.  The
Participant whose deferral election is automatically revoked hereunder is
entitled to again defer to the Plan effective as of the first day of the Plan
Year following the year of revocation.  In addition, a deferral election of a
Participant who receives a distribution from the Plan on account of an
Unforeseeable Emergency will be cancelled in accordance with Section 10.01(d).

Section 4.03.  FICA and FUTA Taxes.  FICA and FUTA taxes attributable to
Elective Deferrals credited to a Participant’s Account under Section 4.01 shall
be withheld from the portion of Compensation paid directly to the Participant.

ARTICLE V

EMPLOYER CONTRIBUTIONS

Section 5.01.  Discretionary Profit Sharing Contributions.  For any Plan Year,
the Employer may credit to any Participant’s Profit Sharing Account such amount
(if any) as the Employer may direct be allocated as a Profit Sharing
Contribution for such Plan Year.  The Employer shall determine (in its
discretion) which Employees or classes of Employees are eligible to receive such
a Profit Sharing Contribution and the amount each such Eligible Employee or
class of Eligible Employees shall receive for the Plan Year.

 

5

--------------------------------------------------------------------------------

 

ARTICLE VI

PARTICIPANT ACCOUNTS/ALLOCATION OF CONTRIBUTIONS

Section 6.01.  Participant’s Accounts.  The Plan Administrator shall establish a
bookkeeping Account for each Participant reflecting subaccounts for Elective
Deferrals and Profit Sharing Contributions made under the terms of Articles IV
and V.  A Participant’s Account shall reflect his or her share of such
deferrals, including his or her allocable share of any gains and losses pursuant
to Section 7.01.

Section 6.02.  Elective Deferrals.  Any Elective Deferrals made on behalf of an
Active Participant shall be credited to his or her Elective Deferral Account as
soon as practicable.

Section 6.03.  Profit Sharing Contributions.  Any Profit Sharing Contributions
made for a Plan Year shall be credited, as soon as reasonably practicable, to
the Profit Sharing Accounts of all Eligible Employees for whom the Profit
Sharing Contributions were made pursuant to Section 5.01.

ARTICLE VII

INVESTMENTS

Section 7.01.  In General.  Unless otherwise determined by resolution of the
Company’s Board of Directors, the Participants’ Account(s) shall be credited
with an annual rate of return equal to the lesser of (a) the Company’s Weighted
Average Cost of Debt and (b) the then current yield on the United States 10 year
Treasury Note as quoted in The Wall Street Journal for the last business day of
the previous calendar year.

ARTICLE VIII

VESTING

Section 8.01.  Elective Deferral Accounts.  Each Participant shall have a fully
100% vested and nonforfeitable interest in his or her Elective Deferral Account
at all times.

Section 8.02.  Employer Contributions.  Unless the Company determines otherwise
with respect to a Participant, the interest of each Participant in his or her
Profit Sharing Account shall vest in accordance with the following schedule:

 

Years of
Service

 

Vested Percentage

Less than one year

 

0%

One but less than two

 

0

Two but less than three

 

0

Three years or more

 

100

 

Section 8.03.  Full Vesting Rule.  Notwithstanding the foregoing provisions of
this Article VIII, a Participant who has not already begun to receive
distributions under the Plan shall have a fully 100% vested and nonforfeitable
interest in his or her Profit Sharing Account if the Participant dies or becomes
Disabled, if a Change in Control occurs or if the Plan is terminated.

Section 8.04.  Forfeitures.  The nonvested portions of a Participant’s Profit
Sharing Account shall be immediately forfeited upon termination of his or her
employment with all Employers.

ARTICLE IX

DISTRIBUTIONS

Section 9.01.  Election of Time and Form of Payment.  A Participant’s Account
may first be distributed upon the occurrence of any of the following events in
the following forms as elected by the Participant on his or her distribution
election form:

(a)Specified Time.  A Participant is entitled to payment of his or her Elective
Deferral Account, as vested under Article VIII, at a specified time or pursuant
to a fixed schedule specified in his or her distribution election form.  The

 

6

--------------------------------------------------------------------------------

 

amount payable will be paid in a single lump‑sum cash payment, unless the
Participant elects on his or her distribution election form to receive such
payment in annual installments not to exceed four years.

(b)Separation From Service.  A Participant is entitled to payment of his or her
Account(s), as vested under Article VIII, following the termination of his or
her employment status with all Employers.  The amount payable will be paid in a
single lump‑sum cash payment, unless the Participant elects on his or her
distribution election form to receive such payment in annual installments not to
exceed five years.

(c)Change in Control.  A Participant is entitled to payment of his or her
Account(s), as 100% vested pursuant to Article VIII, upon the occurrence of a
Change in Control.  The amount payable will be in a single lump‑sum cash
payment.

(d)Death.  A Participant is entitled to payment of his or her Account(s), as
100% vested pursuant to Article VIII, upon the Participant’s death.  The amount
payable will be in a single lump‑sum cash payment.

(e)Disability.  A Participant is entitled to payment of his or her Account(s),
as 100% vested pursuant to Article VIII, upon the medical determination of a
Participant’s Disability.  The amount payable will be in a single lump‑sum cash
payment, unless the Participant elects on his or her distribution election form
to receive such payments in annual installments not to exceed five years.

If a Participant’s distribution election is ineffective for any reason or no
distribution election is made, the Participant’s Account(s) will be paid in a
single lump‑sum cash payment on the Participant’s separation from service,
Change in Control or Disability, as the case may be.  For all purposes of the
Plan, whether a Participant has a separation from service will be determined in
accordance with Code Section 409A and the regulations and guidance
thereunder.  Notwithstanding the foregoing, a Participant’s Account(s) may also
become distributable upon an Unforeseeable Emergency pursuant to Section 10.01.

Section 9.02.  Change of Distribution Election Method.  A Participant may change
the form of distribution elected pursuant to Section 4.01 by giving the Plan
Administrator written notice of such change in accordance with the following
rules:

(a)Any subsequent distribution election may not take effect until at least
12 months after the date on which the election is submitted to the Plan
Administrator; and

(b)With respect to distribution elections that relate to a Participant’s
separation from employment, or specified time, other than in cases of
Disability, death or subject to the limitations provided in Section 10.01, such
election shall not take effect until at least five years from the date the
distribution would have otherwise been made.

Section 9.03.  Times for Distribution.  Subject to Sections 9.01 and 9.02,
(a) if distributions from a Participant’s Account(s) are payable in the lump‑sum
form provided under the Participant’s distribution election, distributions shall
be made as soon as reasonably possible after the date the event permitting the
distribution occurs but no later than 15 days following the distribution event;
and (b) if distributions from a Participant’s Account(s) are payable in the form
of installments as provided under the Participant’s distribution election, the
first installment shall be paid within 15 days of the distribution event, and
the remaining installments shall be paid on the successive anniversaries of the
date of the first payment.

Section 9.04.  Distribution Delay for Specified Employees.  To the extent a
Participant is a Specified Employee, any distribution from the Plan on account
of termination of employment will not be made until the date which is (a) six
months after the date of the Specified Employee’s separation from service with
the Employer or, if earlier, (b) the date of the Specified Employee’s death.  To
the extent a Specified Employee has chosen to receive distributions in
installments, the first installment shall be paid on the first business day
after expiration of the six-month period, with all successive installments paid
according to the times set forth in Section 9.03.

Section 9.05.  De Minimis Amounts.  Notwithstanding any payment election made by
the Participant, the vested balance in all Account(s) of the Participant will be
distributed in a single lump‑sum payment at the time designated under the Plan
if at the time of a separation from service, death, Disability or Change in
Control, the vested balance does not exceed $50,000.  In addition, the Employer
may distribute a Participant's vested balance in all Account(s) of the
Participant at any time if the balance does not exceed the limit in Code Section
402(g)(1)(B) and results in the termination of the Participant’s entire interest
in the Plan.

Section 9.06.  Delayed Distributions.  Notwithstanding any provision of the Plan
to the contrary, distributions under the Plan may be delayed for any reason
permitted by Code Section 409A and the guidance thereunder, including, but not
limited to, the Employer reasonably anticipating that its deduction with respect
to any distribution is limited or eliminated by the application of Code

 

7

--------------------------------------------------------------------------------

 

Section 162(m) or reasonably anticipating that a distribution would violate
federal securities laws or other applicable laws.  Any delay hereunder will be
made in accordance with Code Section 409A and the guidance thereunder.

Section 9.07.  Withholding.  The Employer may withhold any federal, state or
local taxes required with respect to any distribution under the Plan.  The
Participant shall take whatever action the Plan Administrator deems appropriate
with respect to withholding of taxes, including, but not limited to, the
Participant remitting to the Employer any taxes required to be withheld by the
Employer under federal, state or local law as a result of the distribution.

Section 9.08.  Death Distribution.  Upon the death of a Participant and receipt
of proof of death satisfactory to the Plan Administrator, distribution of the
balance credited to his or her Account(s) shall be paid to his or her
Beneficiary in the form elected pursuant to Section 9.01.

Section 9.09.  Beneficiary Designations.  A Participant may designate one or
more primary Beneficiaries and contingent Beneficiaries on such form as the Plan
Administrator shall specify.  A Participant may designate different
Beneficiaries (or revoke a prior designation) at any time by delivering a new
designation form (or a signed revocation of a prior designation) to the Plan
Administrator.  If a Participant dies without having designated a Beneficiary,
or if no Beneficiary survives the Participant, the Participant’s Account(s)
shall be payable first to his or her surviving spouse or, if the Participant is
not survived by his or her spouse, the Account shall be paid to the executor
and/or administrator of the Participant’s estate.

Section 9.10.  Payments to Minors or Incompetents.  If any individual to whom a
benefit is payable under the Plan is a minor, or if the Plan Administrator
determines that any individual to whom a benefit is payable under the Plan is
mentally incompetent to receive such payment or to give a valid release
therefor, payment shall be made to the guardian, administrator or other
representative of the estate of the minor or incompetent which has been duly
appointed by a court of competent jurisdiction.

Section 9.11.  Undistributable Accounts.  Each Participant and (in the event of
death) his or her Beneficiary shall keep the Plan Administrator advised of his
or her current address.  If the Plan Administrator is unable (after making
reasonable efforts) to locate the Participant or Beneficiary to whom a
Participant’s Account(s) is payable under this Article IX:

(a)the Participant’s Account(s) shall be frozen as of the date the Participant
or Beneficiary entitled to payment of the Account(s) is first determined to be
missing and no further appreciation, depreciation, earnings, gains or losses
shall be credited or debited thereto; and

(b)if the Participant or Beneficiary whose Account(s) was frozen under
paragraph (a) above later files a claim for distribution of the Account(s), and
if the Plan Administrator (in its discretion) determines that such claim is
valid, then the balance previously frozen shall be restored to the Account(s).

Section 9.12.  Additional Payments.  As allowed under Section 409A of the Code
and its accompanying regulations, the Plan permits a Participant to receive a
distribution from his or her vested Account of any amount deemed to violate
Section 409A.  Such payment may not exceed the amount required to be included as
income as a result of such failure to comply with Section 409A and its
accompanying regulations.

ARTICLE X

UNFORESEEABLE EMERGENCIES

Section 10.01.  Unforeseeable Emergencies.  A Participant may apply to the Plan
Administrator for a distribution from the Plan on account of an Unforeseeable
Emergency.  The Plan Administrator (in its sole discretion) shall determine
whether an Unforeseeable Emergency exists based on the relevant facts and
circumstances of each case.  If the Plan Administrator (in its discretion)
approves an application for a distribution on account of an Unforeseeable
Emergency, the amount withdrawn shall be (a) withdrawn from the subaccounts of
the Participant’s Elective Deferral Account as specified in procedures approved
by the Plan Administrator (in its discretion), and (b) distributed to the
Participant as soon as reasonably possible after the application approval date,
but no later than 60 days following the application approval date.  A
Participant may make a withdrawal from his or her Elective Deferral Account
subject to the following rules:

(a)Unforeseeable Emergency.  For purposes of applying this Section 10.01, a
Participant may make a withdrawal only in the event of an Unforeseeable
Emergency.

 

8

--------------------------------------------------------------------------------

 

(b)Amount Limitation.  The amount available for the Unforeseeable Emergency is
limited to the amount reasonably necessary to satisfy the emergency need, as
determined by the Plan Administrator (in its discretion), and shall not exceed
the balances credited to the Participant’s Elective Deferral Account, determined
as of the date that next preceded the withdrawal date; provided, however, that
no income allocated to his or her Elective Deferral Account shall be available
for withdrawal.

(c)Other Sources.  The Participant shall first obtain reimbursement through
insurance or otherwise and shall liquidate assets to the extent the liquidation
of such assets would not itself cause severe financial hardship.

(d)Suspension From Further Contributions.  Upon obtaining a distribution due to
an Unforeseeable Emergency, a Participant’s deferral election will be revoked
for the remainder of the Plan Year in which the Participant received such
distribution.  The Participant may resume deferrals under the Plan as of the
first day of the next Plan Year.

ARTICLE XI

ADMINISTRATION OF THE PLAN

Section 11.01.  Plan Administrator.  The Compensation Committee of the Board of
Directos is hereby designated as the Plan Administrator of the Plan.  The Plan
Administrator may designate certain specified duties of Plan administration to
an individual or group of individuals who, with respect to such duties, shall
have all reasonable powers necessary or appropriate to accomplish them.

Section 11.02.  Powers of Plan Administrator.  The Plan Administrator shall have
all powers necessary to supervise the administration of the Plan and to control
its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

(a)to interpret the provisions of the Plan and to determine any question arising
under, or in connection with the administration or operation of, the Plan;

(b)to determine all questions concerning the eligibility of any Employee to
become or remain a Participant and/or an Active Participant in the Plan;

(c)to cause one or more separate Accounts to be maintained for each Participant;

(d)to determine the manner and form of any distribution to be made under the
Plan;

(e)to determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

(f)to appoint and discharge such trustees, recordkeepers, consultants, counsel
(who may be of counsel to any Employer) and other agents and advisers, and to
obtain such other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

(g)to prescribe the manner and notice period in which any Participant, or his or
her spouse or other Beneficiary, may make any election or designation provided
under the Plan;

(h)to establish rules for the performance of its powers and duties and for the
administration of the Plan;

(i)to establish rules, regulations and procedures under which requests for Plan
information from Participants are processed promptly and completely;

(j)to act as agent for the Employer in keeping all records and assisting with
the preparation, filing and distribution of all necessary reports and
disclosures;

(k)to delegate to one or more persons, severally or jointly, the authority to
perform for and on behalf of the Plan Administrator one or more of the functions
of the Plan Administrator under the Plan;

 

9

--------------------------------------------------------------------------------

 

(l)to exercise the authority to make decisions and to make changes to the Plan
independent of the Board of Directors, including adopting one or more amendments
to the Plan that are not anticipated to have a material financial impact on the
Plan or the Employers or a material adverse effect on Participants;

(m)to establish, liquidate or consolidate any rabbi trust or secular trust
associated with the Plan, with the approval of the Board of Directors; and

(n)to make any and all decisions, to take any and all actions, and to execute
any and all documents as the Plan Administrator, its delegate or the officers of
the Employer deem necessary or desirable to implement any resolutions made by
the Board of Directors and to contribute to the smooth operation of the Plan.

Section 11.03.  Decisions of Plan Administrator.  All decisions of the Plan
Administrator, any action taken by the Plan Administrator with respect to the
Plan and within the powers granted to it under the Plan, and any interpretation
of provision of the Plan by the Plan Administrator shall be conclusive and
binding on all persons and shall be given the maximum possible deference allowed
by law.

Section 11.04.  Administrative Expenses.  The Plan Administrator shall serve
without compensation for his or her services as Plan Administrator.  All
expenses incurred in connection with the administration of the Plan or the
trust, if any, by the Company, the Employers, the Plan Administrator or
otherwise, including trustee, if any, and legal fees and expenses, shall be
equitably apportioned among the Employers as determined by the Plan
Administrator (in his or her discretion).

Section 11.05.  Eligibility To Participate.  One or more persons acting as the
Plan Administrator may be an Eligible Employee and otherwise eligible under
Article III to participate in the Plan.  The Plan Administrator shall not act or
pass upon any matters pertaining specifically to his or her own Account(s) under
the Plan.  For such matters, the Board of Directors of the Company, not
including such individual, shall act as the Plan Administrator.

Section 11.06.  Indemnification.  Each of the Employers shall, and by adopting
the Plan agrees to, indemnify and hold harmless any of its Employees, officers
or directors who may be deemed to be a fiduciary of the Plan, the Company and
the Plan Administrator from and against any and all losses, claims, damages,
expenses and liabilities (including reasonable attorneys’ fees and amounts paid,
with the approval of the Board of Directors, in settlement of any claim) arising
out of or resulting from the implementation of a duty, act or decision with
respect to the Plan, so long as such duty, act or decision does not involve bad
faith, gross negligence or willful misconduct on the part of any such
individual.

ARTICLE XII

CLAIMS PROCEDURES

Section 12.01.  Filing a Claim.  A claim for benefits not previously elected
under a deferral agreement, shall be made in writing by the Participant or, if
applicable, the Participant’s Beneficiary, executor or administrator, or
authorized representative (collectively, the “Claimant”) to the Plan
Administrator within 60 days of the event by which the Claimant claims he or she
is entitled to receive benefits under the Plan.

Section 12.02.  Review of Initial Claim.

(a)Initial Period for Review of the Claim.  The Plan Administrator shall review
all materials and shall decide whether to approve or deny the claim.  If a claim
is denied in whole or in part, written notice of denial shall be furnished by
the Plan Administrator to the Claimant within a reasonable time after the claim
is filed but not later than 90 days after the Plan Administrator receives the
claim.  The notice shall set forth the specific reason(s) for the denial,
reference to the specific Plan provisions on which the denial is based, a
description of any additional material or information necessary for the Claimant
to perfect his or her claim and an explanation of why such material or
information is necessary, and a description of the Plan’s review procedures,
including the applicable time limits.

(b)Extension.  If the Plan Administrator determines that special circumstances
require an extension of time for processing the claim, it shall give written
notice to the Claimant and the extension shall not exceed 90 days.  The notice
shall be given before the expiration of the 90‑day period described in Section
12.02(a) above and shall indicate the special circumstances requiring the
extension and the date by which the Plan Administrator expects to render its
decision.

 

10

--------------------------------------------------------------------------------

 

Section 12.03.  Appeal of Denial of Initial Claim.  The Claimant may request a
review upon written application, may review pertinent documents and may submit
issues or comments in writing.  The Claimant must request a review within the
reasonable period of time prescribed by the Plan Administrator.  The time period
for such a request shall be at least 60 days.

Section 12.04.  Review of Appeal.

(a)Initial Period for Review of the Appeal.  The Plan Administrator shall
conduct all reviews of denied claims and shall render its decision within a
reasonable time, but not more than 60 days of the receipt of the appeal by the
Plan Administrator.  The Claimant shall be notified of the Plan Administrator’s
decision in a notice, which shall set forth the specific reason(s) for the
denial, reference to the specific Plan provisions on which the denial is based,
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the Claimant’s claim.

(b)Extension.  If the Plan Administrator determines that special circumstances
require an extension of time for reviewing the appeal, it shall give written
notice to the Claimant and the extension shall not exceed 60 days.  The notice
shall be given before the expiration of the 60‑day period described in
Section 12.04(a) above and shall indicate the special circumstances requiring
the extension and the date by which the Plan Administrator expects to render its
decision.

Section 12.05.  Disability Claims.  If a claim for benefit is based on the
Participant’s Disability, the claim will be processed as specified in Section
12.04, except that the following additional rules shall apply:

(a)Notice of Decision.  The Plan Administrator will notify the Claimant of his
or her decision within 45 days of receipt of the claim.  The 45-day period may
be extended for an additional 30 days if the extension is necessary due to
matters beyond the Plan Administrator’s control and the Plan Administrator
notifies the Claimant prior to the expiration of the initial 45-day period of
the circumstances requiring the extension and the date by which the Plan
Administrator expects to render a decision.  The 30-day extension period can be
extended for a second period of 30 days due to matters beyond the Plan
Administrator’s control, provided the Plan Administrator again notifies the
Claimant prior to the expiration of the first extension period in the same
manner as the first extension.  If the Claimant is asked to provide additional
information so that the claim can be processed, the Claimant will have 45 days
to provide the additional information.  In the case of an adverse determination
with respect to a claim, if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the decision, the Plan Administrator
will notify the Claimant of such reliance and that a copy of such rule,
guideline, protocol or other criterion will be provided free of charge to the
Claimant upon written request.

(b)Review Procedures.  A Claimant will have 180 days following the receipt of an
adverse determination involving a Disability benefit to request a review of the
determination.  If a review of the adverse decision is requested, the following
shall apply:

(i)No deference will be given to the initial decision and the review will be
conducted by an appropriate individual who is neither the individual who made
the initial decision nor a subordinate of that individual.

(ii)If the initial decision was based in whole or in part on a medical judgment,
the appropriate individual will consult with a health care professional who has
the appropriate training and experience in the field of medicine involved in the
medical judgment.

(iii)The Plan Administrator will provide to the Claimant the identity of the
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the adverse determination, without regard to whether the advice
was relied on in making the determination.

(iv)Any health care professional engaged for purposes of reviewing the initial
decision will be an individual who is neither an individual who was consulted in
connection with the initial decision nor a subordinate of that individual.

(v)The Plan Administrator shall notify the Claimant of his or her decision on
review within 45 days after the request for review is received, or within 90
days if special circumstances require an extension of time, the Claimant is
given written notice of the extension within the first 45-day period, and the
notice describes the special circumstances and indicates the date a decision is
expected to be made.

 

11

--------------------------------------------------------------------------------

 

Section 12.06.  Form of Notice to Claimant.  The notice to the Claimant shall be
given in writing or electronically and shall be written in a manner calculated
to be understood by the Claimant.

Section 12.07.  Discretionary Authority of Plan Administrator.  The Plan
Administrator shall have full discretionary authority to determine eligibility,
status and the rights of all individuals under the Plan; to construe any and all
terms of the Plan; and to find and construe all facts.

Section 12.08.  Exhaustion of Claims Procedures.  Failure to comply with the
claims procedure set forth in this Article XII does not relieve the Company of
any obligation to pay benefits pursuant to the Plan.  Compliance with the claims
review procedures set forth in this Article XII shall be a condition precedent
to the filing of a lawsuit by a Participant or his or her Beneficiary or any
person claiming through a Participant or Beneficiary in connection with a Plan
benefit, and a failure to timely exhaust the administrative remedies set forth
herein shall bar any such proceeding in federal or state court.

ARTICLE XIII

FUNDING

Section 13.01.  Establishment of the Trust.  The Company shall not be required
to fund or otherwise segregate assets for the payment of benefits under the
Plan.  Notwithstanding the foregoing, however, the Company may, in its sole and
absolute discretion, establish a trust under which any contributions to the Plan
may be held, administered and managed, subject to the claims of the Employers’
creditors in the event of any Employer’s insolvency, until paid to the
Participant and/or his or her Beneficiaries specified in the Plan.  Any trust
established pursuant to the Plan is intended to be treated as a grantor trust
under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto or to give
the Participant any claim to any assets held thereunder.  Such trust shall be
subject to all the provisions of the Plan, shall be property of the Employer
until distributed, and shall be subject to the Employers’ general, unsecured
creditors and judgment creditors.  Such trust shall not be deemed to be
collateral security for fulfilling any obligation of the Employers to the
Participants.

Section 13.02.  Participants Remain General Creditors.  Notwithstanding any
other provisions of the Plan, the Plan shall be unfunded and the Participants in
the Plan shall be no more than general, unsecured creditors of the Employer with
regard to benefits payable pursuant to the Plan.  The Company may establish a
trust to hold Participants’ Elective Deferrals and Profit Sharing Contributions
and earnings thereon.

ARTICLE XIV

MODIFICATION OR TERMINATION OF PLAN

Section 14.01.  Company’s Obligations Limited.  The Plan is voluntary on the
part of the Company, and the Company does not guarantee to continue the
Plan.  By an appropriate amendment to the Plan, the Company may at any time
discontinue Elective Deferrals and Employer Contributions (or any of them) for
any reason at any time.

Section 14.02.  Right To Amend or Terminate.  The Company reserves the right to
alter, amend or terminate the Plan, or any part of the Plan, in such manner as
it may determine.  Any such alteration, amendment or termination (a “Change”)
shall take effect upon the date indicated in the document embodying the Change;
provided, however, that no Change shall divest any portion of an Account that is
then vested under the Plan.

Section 14.03.  Effect of Termination.  If the Plan is terminated, each
Participant who is affected by such termination shall have a fully 100% vested
and nonforfeitable interest in his or her Account(s).  The Plan shall only be
terminated, and funds from all such Participants’ Account(s) shall only become
distributable, in accordance with the Participant’s distribution election as
provided in Section 4.01.  Notwithstanding the foregoing, the Company may elect
to terminate the Plan and make accelerated distributions in accordance with the
following:

(a)Corporate Dissolution or Bankruptcy.  If termination of the Plan is due to
corporate dissolution or bankruptcy, the Plan Administrator may make an
accelerated payment as allowed under Section 409A of the Code upon the later of
the calendar year the Plan terminates or the first calendar year in which
payment is administratively practicable;

(b)Change in Control.  If termination of the Plan is due to a Change in Control
the Plan Administrator may make distributions during the period beginning
30 days prior to and ending 12 months following the change in control event; or

 

12

--------------------------------------------------------------------------------

 

(c)Termination in the Ordinary Course.  If the Company terminates the Plan along
with all other programs that would be aggregated with the Plan as provided in
Code Section 409A and the guidance thereunder, and this termination is not
proximate to a downturn in the financial health of the Company, the Plan
Administrator may make distributions no earlier than 12 months after and no
later than 24 months after the termination of the Plan.  Under this scenario,
the Company shall not adopt a new plan that would be aggregated with the Plan
within three years after the termination.

ARTICLE XV

GENERAL PROVISIONS

Section 15.01.  Plan Information.  Each Participant shall be advised of the
general provisions of the Plan and, upon written request addressed to the Plan
Administrator, shall be furnished with any information requested, to the extent
required by applicable law, regarding his or her status, rights and privileges
under the Plan.

Section 15.02.  Inalienability.  Except to the extent otherwise directed by
applicable law, in no event may a Participant, a former Participant or his or
her spouse, Beneficiary or estate sell, transfer, anticipate, assign, pledge or
otherwise dispose of any right or interest under the Plan; and such rights and
interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process.  The Plan shall not
recognize or give effect to any domestic relations order attempting to alienate,
transfer or assign any Participant benefits.

Section 15.03.  Rights and Duties.  No person shall have any rights in or to any
fund or other assets of the Plan, or under the Plan, except as, and only to the
extent, expressly provided for in the Plan.

Section 15.04.  No Enlargement of Employment Rights.  Neither the establishment
or maintenance of the Plan or the making of any contributions nor any action of
any Employer, the trustee, if any, or Plan Administrator shall be held or
construed to confer upon any individual any right to be continued as an
Employee, nor, upon dismissal, any right or interest in any fund or any other
assets of the Plan, except to the extent provided in the Plan.  Each Employer
expressly reserves the right to discharge any Employee at any time.

Section 15.05.  Apportionment of Duties.  All acts required of the Employers
under the Plan may be performed by the Employer for itself.  Whenever an
Employer is permitted or required under the terms of the Plan to do or perform
any act, matter or thing, it shall be done and performed by any officer or
employee of the Employer who is duly authorized to act for the Employer.

Section 15.06.  Applicable Law.  To the extent not subject to federal law, the
provisions of the Plan shall be construed, administered and enforced in
accordance with applicable laws of the State of Delaware, without regard to
conflict‑of‑law principles.

Section 15.07.  Conformance with Applicable Laws.  Notwithstanding anything
contained herein to the contrary, the Plan shall be administered and operated in
accordance with any applicable laws and regulations, including, but not limited
to, Section 409A of the Code.  The Company reserves the right to amend the Plan
at any time in order for the Plan to comply with any such laws and regulations.

Section 15.08.  Binding Effect.  The Plan shall be binding upon the heirs and
personal representatives of all current and future Participants or
Beneficiaries.

Section 15.09.  Severability.  If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included.

Section 15.10.  Captions.  The captions contained in and the table of contents
prefixed to the Plan are inserted only as a matter of convenience and for
reference and in no way define, limit, enlarge or describe the scope or intent
of the Plan, nor in any way shall they affect the construction of any provision
of the Plan.

Section 15.11.  Receipt and Release.  Any payment to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Employers, and the
Plan Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.  If
any Participant or Beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including minority) to
give a valid receipt and release, the Plan Administrator may cause the payment
or payments becoming due to such person to be made to another person for his or
her benefit with responsibility of the Plan Administrator to follow the
application of such funds.

 

13

--------------------------------------------------------------------------------

 

Section 15.12.   Offsets.  When any payment becomes due and payable hereunder,
the Employer, without notice, demand or any other action, may withhold payment
and use the funds to offset any amounts owed by the Participant to the Employer.

 

 

 

14

--------------------------------------------------------------------------------

 

EXECUTION

IN WITNESS WHEREOF, Communications Sales & Leasing, Inc., by its duly authorized
officer, has executed the Plan on the date indicated below.

 

COMMUNICATIONS SALES & LEASING, INC.

 

 

By

/s/ Kenneth A. Gunderman

Title

President and Chief Executive Officer

Dated

August 10, 2015

 

 







 

15